Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 04/01/2021. 
Claims 7, 9, 11, 12, 20, 22, 24, 25 and 31-33 are pending in this application. 
Claims 7, 20 and 33 are independent claims. 
Claims 7, 11 and 20 are currently amended. 
This Office Action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yampanis (US 2014/0095666 A1) in view of Randhir (US 2014/0208294 A1)

As per claim 7, Yampanis teaches A network interface device arranged to couple a host computing device to a network, the network interface device comprising: 

first hardware resources and second hardware resources; (Yampanis [0042] From operation 202, the method 200 proceeds to operation 204, wherein the user device 102 identifies one or more resources associated with the resource request detected in operation 202. In particular, the user device 102 can identify one or more local resources 110, remote resources 114, and/or other resources that can provide the functionality requested or accessed in operation 202).

an application configured to: run on one or more of the first and second hardware resources of the network interface device; (Yampanis [0024] The user device 102 can execute an operating system 106 and one or more application programs such as, for example, an application manager 108 and/or other application programs. The operating system 106 is a computer program for controlling the operation of the user device 102. The application manager 108 is an executable program that executes on top of the operating system 106 to provide the functionality described herein for managing resource access).
an entity running on hardware of the network interface device, wherein the entity comprises components of at least one runtime support configured to make requests to an application programming interface of the host computing device to determine available hardware resources of that data processing system (Yampanis [0041] The method 200 begins at operation 202, wherein the user device 102 detects a resource access request. The resource access request can correspond to the user device 102 detecting loading or starting of an application, access of a file, or other types of resource access operations. [0042] From operation 202, the method 200 
resource selection between the determined available resources of the first hardware resources and the second hardware resources a selected hardware resource for running the application so that at least a part of the application runs on the selected hardware resource. (Yampanis [0042] From operation 202, the method 200 proceeds to operation 204, wherein the user device 102 identifies one or more resources associated with the resource request detected in operation 202. In particular, the user device 102 can identify one or more local resources 110, remote resources 114, and/or other resources that can provide the functionality requested or accessed in operation 202. In some embodiments, the user device 102 can be configured to access a location, device, network, or the like for various types of operations. The types of operations that cause the user device 102 to access the remote resources 114 can be specified by settings, preferences, or the like. Thus, the user device 102 can determine, based upon the access request detected in operation 202, what resources are and/or are not available to provide the requested resource access. The available resources can include one or more local and/or remote resources, as explained above. And [0043] In some embodiments, a user or other entity may wish to offload certain types of operations from the user device 102 to reduce load on the memory, processor, and/or other resources of the user device 102. As such, the 

Yampanis does not teach wherein the components of the at least one runtime support, which support the application, are configured to perform a selection of resources.
However. Randhir teaches wherein the components of the at least one runtime support, which support the application, are configured to perform a selection of resources (Randhir [0023] The runtime engine 130 includes a number of 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Randhir with the system of Yampanis to support the application. One having ordinary skill in the art would have been motivated to use Randhir into the system of Yampanis for the purpose of increasing the flexibility of the business application (Randhir paragraph 05). 

As per claim 9, Yampanis teaches the data processing system is configured to select between the hardware resources of the network interface device and the hardware resources of the host computing device in dependence upon at least one of: 
system workload; (Yampanis [0045] From operations 208 and 210, the method 200 proceeds to operation 212, wherein the user device 102 can determine if traffic  
availability of the hardware resources of the host computing device; and
availability of the hardware resources of the network interface device.

As to claim 33, it is rejected based on the same reason as claim 7.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yampanis (US 2014/0095666 A1) in view of Randhir (US 2014/0208294 A1) in further view of Cawlfield (US 2013/0159997 A1)

wherein the at least one runtime support comprises a virtual machine environment.
However, Cawfield teaches wherein the at least one runtime support comprises a virtual machine environment. (Cawlfield Fig 10 Block 1006 (Resource request granted) [host resource can be used] and Block 1008 (Reponse include at least one remote offer and alternate options) [Use Peripheral device] and [0099] Block 1002 illustrates an application calling an operating system with a resource request for a particular resource and at least one performance parameter.  Next, block 1004 illustrates a determination whether a response is received to the resource request from the operating system.  Once the application receives a response to the resource request, the process passes to block 1006.  Block 1006 illustrates a determination whether a resource request is granted.  If a resource request is granted, then the process passes to block 1018.  Block 1018 illustrates marking the request as granted and marking the location of the resource grant, whether local or remote, and the process ends. [0100] Returning to block 1006, if a resource request is not granted, then the process passes to block 1008.  Block 1008 illustrates a determination whether the response includes at least one of a remote offer and alternate options.  If the response does not include at least one of a remote offer and alternate option, then the process passes to block 1020.  Block 1020 illustrates calling an error handler to handle the declined resource request, and the process ends. [0101] Returning to block 1008, if the response does include at least one of a remote offer and alternate options, then the process passes to block 1010.  Block 1010 illustrates determining whether to accept the remote offer or adjust performance parameters of the resource request to continue 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Cawlfield with the system of Yampanis and Randhir to use a virtual machine. One having ordinary skill in the art would have been motivated to use Cawlfield into the system of Yampanis and Randhir for the purpose of enabling an application to initiate a negotiation for resources meeting a performance parameter in a computing environment within a virtualized host system and among multiple virtualized remote host systems.(Cawlfield paragraph 05)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yampanis (US 2014/0095666 A1) in view of Randhir (US 2014/0208294 A1) in further view of Kim ("Connection handoff policies for tcp offload network interfaces" 7th symposium on operating systems design and implementation. November 6-8, 2006, Seattle, WA, Usenix Association, US, 8 November 2886 (2886-11-08), pages 293-306)

wherein the application is
configured to at least one of: form a message for transmission over the network; and consume a message received over the network.
However, Kim teaches wherein the application is configured to at least one of: form a message for transmission over the network; and consume a message received over the network. (Kim [page 296] For both the second and third rows of Table 1, the NIC processes all packets on a first-come, first-served (FCFS) basis….As discussed in Section 3.1, the NIC maintains a queue of received NIC packets. As the load on the NIC increases, the NIC cannot service the receive queue as promptly. Therefore, the number of packets in the receive queue (queue length) is a good indicator of the current load on the NIC. This holds for send-dominated, receive-dominated, and balanced workloads. For send dominate workloads, the receive queue mainly stores acknowledgment packets.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Kim with the system of Yampanis and Randhir to transmit and consume messages. One having ordinary skill in the art would have been motivated to use Kim into the system of Yampanis and Randhir for the purpose of improving offload processing (Kim page 293). 
Allowable Subject Matter
Claims 20, 22, 24, 25, 31 and 32 are allowed.
Response to Arguments
Applicant's arguments filed on 04/01/2021 have been fully considered but they are not persuasive. 
The applicant has stated that “Applicant has amended claims 7, 11, and 20 inline with the wording of allowable claim 20” (page 7).
The examiner would like to point out that in claim 20, there are distinct applications with their own runtime supports making these resource requests. Also claim 20 states explicitly where these entities are run “first entity running on the hardware of the host computing device and a second entity running on the hardware of the network interface device”
Moreover, claim 20 states that “wherein operations performed by the application programming interface in response to the requests are independent of whether the requests are received from the first entity or the second entity”.
These limitations are missing in claims 7 and 33.
Examiner suggests making claims 7 and 33 identical to claim 20 to put this case in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196